Citation Nr: 1107500	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD), prior to January 1, 
2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from January 1, 2007.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Hartford 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision, the RO granted the Veteran service 
connection for PTSD, and initially rated him as 50 percent 
disabling, effective February 2, 2006 - the date on which he 
filed his claim for service connection.

In April 2010, the Board denied the appeal.  The Veteran appealed 
the April 2010 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2010, the Court 
granted the joint motion for remand filed by representatives for 
both parties, vacating the Board's decision, and remanding the 
claim to the Board for further proceedings consistent with the 
joint motion.

In January 2011, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a waiver 
of initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  Prior to January 1, 2007, the preponderance of the evidence 
demonstrates that the symptoms associated with the Veteran's PTSD 
include: impaired impulse control; restricted affect; 
disturbances in motivation and mood; concentration problems; 
intrusive thoughts, flashbacks and nightmares; depression; 
anhedonia; sleep impairment; hyperarousal, to include a startle 
response; and, difficulty establishing and maintaining effective 
work and social relationships.

2.  From January 1, 2007, the preponderance of the evidence 
demonstrates that the symptoms associated with the Veteran's PTSD 
include: total occupational and social impairment, grossly 
inappropriate behavior, intermittent ability to perform 
activities of daily living, and memory loss.


CONCLUSIONS OF LAW

1.  Prior to January 1, 2007, the criteria for establishing an 
initial evaluation in excess of 50 percent for service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  From January 1, 2007, the criteria for establishing an 
evaluation of 100 percent for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In a January 2011 statement, the Veteran's attorney expressly 
waived any VCAA notice errors.  Thus, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the claim have been accomplished.

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was granted service connection in a rating decision, 
dated in November 2006, which is the basis of this appeal.  The 
Veteran contends that he is entitled to a higher initial 
disability rating for PTSD.  Such disability is rated as 
50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 50 percent rating is warranted 
for occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and/or difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2010).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and/or inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that behavior 
is considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A GAF 
score of 11 to 20 indicates that there is some danger of hurting 
oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  While the Rating Schedule 
does indicate that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based solely on 
GAF scores.  See 38 C.F.R. § 4.130 (2010).

Background

The Veteran was initially seen at a VA medical facility in 
December 2005 for his first psychiatric treatment for PTSD.  At 
that time the Veteran denied that he was experiencing flashbacks, 
but reported frequent intrusive thoughts and images of his combat 
experiences in Vietnam.  He denied nightmares, and also reported 
avoidance of war movies, discussing Vietnam, guns, or news 
coverage of the Iraq war.  He reported that his sleep was poor 
and that he averaged three to four hours of broken sleep a night.  
He reported irritability and hypervigilance, as well as a 
foreshortened sense of future, impaired memory and concentration, 
depression, decreased motivation, fatigue, anhedonia, decreased 
appetite, isolating behavior, and not enjoying things that used 
to provide him with pleasure.  The Veteran also reported that he 
had been married and divorced three times, and that he was 
currently in a serious relationship with a girlfriend for six 
months, though he reported relational problems with his current 
girlfriend due in part to her own medical problems and his 
irritability and numbing.  He also reported that he was working 
for a printing company and volunteers his time teaching disabled 
people to ski.  The Veteran was diagnosed with PTSD, chronic, 
moderate, and was assigned a GAF score of 60.  A VA mental health 
treatment note from January 2006 reports much of the same 
symptomatology.

The Veteran began VA group therapy treatment, which he attended 
throughout the appeal period, as documented in the VA treatment 
records.  These treatment records indicated that the Veteran was 
divorced and still living with his current girlfriend in June 
2006, at which time he was reporting chronic sleep impairment, 
anger, and depression, but at which time he was not shown to have 
any suicidal or homicidal ideations.  The Veteran's employment 
history indicated that he was working in construction, and was 
previously employed at a printing company, and that he was still 
a volunteer ski instructor during the winter.  He was assigned a 
GAF score of 55.

The Veteran underwent a VA PTSD examination in September 2006.  
At that time the Veteran reported being divorced three times, 
having nightmares of Vietnam, and avoidance of stimuli that 
reminded him of Vietnam.  The Veteran was noted as having mildly 
diminished interest in leisure activities, and the Veteran 
reported being emotionally disconnected with few personal 
friends, although he did report that he played golf once a week 
with a group of friends, and attended his VA group therapy 
sessions as well as AA meetings regularly.  The Veteran similarly 
reported that he had no significant difficulties with any of his 
supervisors or co-workers, and noted that he was still a 
volunteer ski instructor.  He indicated intent to move to Florida 
in the future to be closer to his mother and sister.  The Veteran 
was noted as having a restricted affect, but did not have any 
problems with his activities of daily living.  The Veteran denied 
any suicidal or homicidal ideations.  The Veteran reported sleep 
disturbances; irritability; hyperarousal; concentration 
difficulties; difficulties in crowds, particularly with startle 
response when people approach him from behind; as well as, 
depression, poor appetite, anhedonia, amotivation, and feelings 
of hopelessness.  The Veteran also reported that his recent one-
year relationship had ended, and he noted that it was 
"probably" him and noted that his anger became a problem, as he 
became unable to handle her "verbal abuse" of him at times.  
The Veteran denied any physical violence towards others in his 
personal relationships.

On examination, the Veteran was shown to be causally dressed and 
adequately groomed, and was pleasant and cooperative throughout 
the examination, making appropriate eye contact.  The Veteran's 
mood and affect were described as "dysphoric."   He denied 
suicidal and homicidal ideations, and his thought process was 
described as logical and goal-directed.  There were no perceptual 
disturbances noted upon examination.  While his cognition was not 
formally tested in the examination, the Veteran's judgment and 
insight were noted as being good.  The Veteran was diagnosed with 
PTSD and assigned a GAF score of 55.  

The examiner opined that the Veteran met all the symptom clusters 
for PTSD and that some of his depressive symptoms appeared to be 
somewhat interrelated with his PTSD.  The examiner noted that the 
Veteran's symptoms regarding re-experiencing had been exacerbated 
by the Veteran's group therapy and his increased exposure to 
Vietnam material.  The examiner also noted that a number of the 
Veteran's difficulties with his interpersonal relationships over 
time are in part due to his irritability and emotional numbing.  
The examiner also noted recent vocational difficulties as well, 
which left the examiner somewhat unsure about the Veteran's 
future employment options.  The Veteran was deemed competent to 
handle his own finances.

In October 2006, however, the treatment records indicated that 
the Veteran's mother died.  He was seen at that time for numb 
feelings, rage and irritability, and was noted that when 
triggered the Veteran would "lose control."  The Veteran 
reported an increase in sleep impairment and irritability in 
December 2006, and reported similar symptoms in February 2007 
when he was assigned a GAF score of 45.

In March 2007, J.W.F., M.D., wrote that the Veteran had a history 
of difficulty maintaining long-term relationships.  He commented 
on the Veteran's three failed marriages and opined that it was 
very likely that his PTSD contributed to some social debilitation 
causing or contributing to failed relationships.

In October 2010, the Veteran underwent psychiatric evaluation by 
a private examiner.  The examiner reviewed the claims file and 
commented on numerous specific findings from the medical record.  
The Veteran reported experiencing significant insomnia, in that 
he slept only three to four hours per night.  He reported 
frequent nightmares relating to traumatic experiences.  He 
reported continued intrusive distressing images of traumatic 
events along with intrusive recollections of people injured and 
killed in the war.  The examiner found the Veteran to be hyper-
excitable in general, and particularly hyper-reactive to internal 
and external phenomena, such as loud noises.  The Veteran said he 
made substantial efforts to avoid thoughts, feelings, or 
conversations associated with trauma.  He avoided news reports, 
movies involving wartime events, activities such as camping and 
hiking, wooded areas, and Vietnamese restaurants.  His interest 
and participation in sports and hobbies had markedly diminished.  
The examiner found that the Veteran's ability to tolerate 
emotionally charged states and engage in emotional expression was 
substantially restricted and worsening over time.  It was noted 
that the Veteran could not maintain close friendships or intimate 
relationships.  The Veteran was unable to tolerate social 
interactions unless they were superficial or anonymous.  He had a 
troubled relationship with his sister, in that they had not 
spoken in two years.  He felt emotionally disconnected from 
others.  He was irritable and easily provoked to angry outbursts.  
It was noted that it was impossible for the Veteran to tolerate 
small mental challenges.  He was hypervigilant and 
disproportionately easy to startle.  He had great difficulty in 
crowds and was hypersensitive to people approaching him from 
behind.  He needed to sit with his back to the wall.  He was 
depressed, had a generally poor appetite, and had suicidal 
ideation.

It was further noted that since the Veteran's mother's death, he 
had little social contact with his family.  He lived alone.  
Although he had previously volunteered as a skiing instructor for 
disabled individuals, in 2007, his involvement decreased 
precipitously.  It was noted that the Veteran had virtually no 
social contact.

During the examination, the Veteran appeared hurried and 
frustrated.  Eye contact was within normal limits.  His clothing 
appeared worn and wrinkled; his grooming was generally poor; his 
personal hygiene seemed inferior.  He tended to be overbearing 
and had an anxious mood with constricted affect.  His language 
was normal and substantive.  The examiner found his immediate 
memory mildly impaired, while recent memory was significantly 
impaired.  Remote memory was mildly impaired.  He denied any 
auditory or visual hallucinations.  His thought process was 
somewhat circumstantial.  The examiner noted that the Veteran's 
thinking was significant for statements which reflected poor 
frustration tolerance.  He had a history of suicidal thoughts.  
He denied any homicidal thoughts.  His judgment was deemed 
limited, and impulse control was somewhat tenuous.

After reviewing the record, the examiner commented that the most 
substantial elevation in severity in the Veteran's symptoms 
occurred approximately in early 2007, when the Veteran 
encountered large elevations in stress, and since that time, his 
condition had worsened.

After reciting criteria from the DSM-IV, the examiner reviewed 
the results of the examination and opined that the appropriate 
GAF score was 36.  He further opined that from September 2006, 
the Veteran's disability should be rated as 70 percent disabling; 
however, during the latter part of 2006, the Veteran's condition 
had deteriorated, and by January 2007, he was unemployable.

The Board finds that, prior to January 1, 2007, an initial rating 
in excess of 50 percent for the Veteran's service-connected PTSD 
is not warranted.  Specifically, prior to January 1, 2007, the 
Board notes that the Veteran is not shown to have any suicidal or 
homicidal ideations, auditory or visual hallucinations or 
delusions, or a persistent danger to himself or others.  Nor is 
the Veteran noted has having any obsessional rituals, any 
disorientation to time, place, or person, or any significant 
memory loss.  

Furthermore, the Veteran was shown specifically to be adequately 
groomed and causally dressed in the September 2006 VA 
examination, and it was noted that he had no difficulties 
performing activities of daily living.  Thus, it has not been 
shown that the Veteran neglected his personal appearance or 
hygiene prior to January 1, 2007.  Likewise, the Veteran's 
thought process was shown to be logical and goal-oriented, and 
therefore cannot be said to be intermittently illogical, obscure 
or irrelevant.

While the Veteran was shown to have some difficulty with 
interpersonal relationships and reported having few friends, the 
Board points out that the Veteran was close to his mother and 
sister, and played golf on a weekly basis with a group of 
friends.  The Veteran also was shown to interact with group 
members at both his AA meetings as well as the VA group therapy 
sessions during that time period.  Nor did the Veteran ever 
report or was it shown that the Veteran had difficulties 
interacting with coworkers or supervisors while at work, or when 
he was volunteering as a ski instructor.

The Board notes that the Veteran has been married and divorced 
three times, which may indicate that the Veteran indeed had 
difficulties establishing and maintaining effective social 
relationships prior to January 1, 2007.  However, given the 
breadth of relationships and contact with people - whether it 
was in his job at the printing company, as a construction worker, 
as a ski instructor, with his family, with his golfing friends, 
or with his regular attendance at meetings - the Board cannot 
find that the Veteran had an inability to establish and maintain 
any relationships at all, but was more closely approximated to 
have a difficulty in establishing and maintaining effective work 
and social relationships.

The Board also notes that the Veteran consistently complained of 
irritability, and it was noted that the Veteran more recently 
would "lose control" when triggered.  While the Veteran 
specifically denied physical violence against others in his 
personal relationships in September 2006, the Board finds that 
the Veteran demonstrates symptoms of impaired impulse control.

While the Veteran has indicated that, prior to January 1, 2007, 
he was unable to work as a result of his PTSD symptoms, as noted 
in his November 2006 notice of disagreement, and the September 
2006 examiner noted that the Veteran has some vocational 
difficulties as a result of his symptomatology and was unsure as 
to how it would effect his future employment options, the Board 
will note that the Veteran was employed prior to January 1, 2007 
period - first at a printing company, then later as a 
construction worker.  Additionally, the Board will note that the 
Veteran applied for a total disability based on individual 
unemployability due to service-connected disabilities (TDIU) and 
was denied that benefit in a June 2007 rating decision - after 
the Veteran had already been assigned a 50 percent disability 
rating for his PTSD.  No notice of disagreement appears in the 
record within one year of that rating decision, and therefore 
that decision is final.  See 38 C.F.R. § 20.200, 20.302(a) 
(2010).  (Parenthetically, the Board notes that since that 
decision was not appealed and is therefore not in appropriate 
appellate status with the Board, and it contemplated the 
Veteran's symptomatology for his PTSD, the Board finds that this 
issue was already considered and rejected below, and therefore 
the Board need not remand this case.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).)

While the Veteran demonstrated impaired impulse control and other 
symptoms that may correspond with a higher rating prior to 
January 1, 2007, such as a GAF score of 45, the Board finds that 
prior to January 1, 2007, a majority of the Veteran's 
symptomatology associated with his PTSD was more closely 
approximate to those symptoms associated with a 50 percent 
disability rating.  The Board specifically finds that the 
symptoms demonstrated by the Veteran for that time period 
include: impaired impulse control; restricted affect; 
disturbances in motivation and mood; concentration problems; 
intrusive thoughts, flashbacks and nightmares; depression; 
anhedonia; sleep impairment; hyperarousal, to include a startle 
response; and, difficulty establishing and maintaining effective 
work and social relationships.  

Although the October 2010 private examiner opined that the 
Veteran warranted a 70 percent evaluation prior to January 1, 
2007, he did not specify how the Veteran warranted the 70 percent 
evaluation.  As the October 2010 private examiner gave inadequate 
reasons or bases for his opinion that the Veteran warranted a 70 
percent evaluation prior to January 1, 2007, the Board finds that 
his opinion is outweighed by the October 2006 VA examination 
report and VA outpatient records which clearly identified the 
symptomatology experienced by the Veteran prior to January 1, 
2007.  Accordingly, the Board finds that an initial evaluation in 
excess of 50 percent for service-connected PTSD, prior to January 
1, 2007, must be denied.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

However, the Board recognizes that during the course of the 
appeal, the Veteran's symptoms have worsened.  After the 
Veteran's mother passed away in October 2006, the Veteran's 
symptoms deteriorated.  The October 2010 private examiner opined 
that by January 2007, the Veteran experienced a total 
occupational impairment.  He specified that by January 2007, the 
Veteran's angry, agitated, and destructive behavior could not 
support successful social activities.  He assigned the Veteran a 
GAF score of 36, representing major impairment.  Significantly, 
from January 1, 2007, no other evidence contradicts the private 
examiner's conclusions.  As total social and occupational 
impairment was present, the Board finds that a 100 percent 
evaluation for PTSD is warranted from January 1, 2007.

The Board has also considered whether the Veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

While the Veteran has indicated that he is unable to work as a 
result of his PTSD symptoms, as noted in his November 2006 notice 
of disagreement, and the September 2006 examiner noted that the 
Veteran has some vocational difficulties as a result of his 
symptomatology and was unsure as to how it would effect his 
future employment options, the Board will note that the Veteran 
was employed throughout the appeal period - first at a printing 
company, then later as a construction worker.  Additionally, the 
Board will note that the Veteran applied for a total disability 
based on individual unemployability due to service-connected 
disabilities (TDIU) and was denied that benefit in a June 2007 
rating decision - after the Veteran had already been assigned a 
50 percent disability rating for his PTSD.  No notice of 
disagreement appears in the record within one year of that rating 
decision, and therefore that decision is final.  See 38 C.F.R. § 
20.200, 20.302(a) (2009).  Since that decision was not appealed 
and is therefore not in appropriate appellate status with the 
Board, and it contemplated the Veteran's symptomatology for his 
PTSD, the Board finds that this issue was already considered and 
rejected below, and therefore the Board need not remand this 
case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


	(CONTINUED ON NEXT PAGE)



ORDER

Prior to January 1, 2007, a rating in excess of 50 percent for 
the Veteran's PTSD is denied.

From January 1, 2007, a rating of 100 percent for the Veteran's 
PTSD is granted, subject to the statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


